 Case 19-40658          Doc 160     Filed 06/10/20 Entered 06/10/20 12:12:46           Desc Main
                                    Document      Page 1 of 16



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                                MARLENE PAULEY

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, July 15, 2020, at 9:30

a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United States

Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday, July

10, 2020 which is five days before the time set for the hearing (including Saturdays, Sundays and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658        Doc 160     Filed 06/10/20 Entered 06/10/20 12:12:46             Desc Main
                                  Document      Page 2 of 16



       6.      Marlene Pauley filed two claims in this bankruptcy, claim no. 23 which has been

amended to the amount of $900 and claim no. 97 in the amount of $900. A copy of the claim no

23 is attached as Exhibit A and a copy of claim no. 97 is attached as Exhibit B. The trustee believes

that claim 97 was intended as an amendment to claim 23. However, claim 97 was not marked as

an amendment, so a duplicate claim was entered.

       7.      The trustee requests that claim 97 be disallowed as a duplicate of claim 23. Note

that the trustee has no objection to the amount of $900 for claim 23 and believe that claim should

be allowed.

       WHEREFORE, the trustee requests that claim 97 filed by Marlene Pauley be disallowed.

                                                     MANTY & ASSOCIATES, P.A.

 Dated: June 10, 2020                                /e/ Mary F. Sieling
                                                     Nauni Manty (#230352)
                                                     Mary F. Sieling (#389893)
                                                     401 Second Avenue North, Suite 400
                                                     Minneapolis, MN 55401
                                                     Phone: (612) 465-0990
                                                     Email: mary@mantylaw.com

                                                     Attorneys for the Chapter 7 Trustee




                                                 2
Case
Case 19-40658
     19-40658 Doc 160
              Claim 23-1Filed 06/10/20
                           Filed 03/25/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc1Main
                                                                        of 5
                        Document       Page 3 of 16




                                   Exhibit A
Case
Case 19-40658
     19-40658 Doc 160
              Claim 23-1Filed 06/10/20
                           Filed 03/25/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc2Main
                                                                        of 5
                        Document       Page 4 of 16




                                   Exhibit A
Case
Case 19-40658
     19-40658 Doc 160
              Claim 23-1Filed 06/10/20
                           Filed 03/25/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc3Main
                                                                        of 5
                        Document       Page 5 of 16




                                   Exhibit A
Case
Case 19-40658
     19-40658 Doc 160
              Claim 23-1Filed 06/10/20
                           Filed 03/25/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc4Main
                                                                        of 5
                        Document       Page 6 of 16




                                   Exhibit A
Case
Case 19-40658
     19-40658 Doc 160
              Claim 23-1Filed 06/10/20
                           Filed 03/25/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc5Main
                                                                        of 5
                        Document       Page 7 of 16




                                   Exhibit A
Case
Case 19-40658
     19-40658 Doc 160
              Claim 97-1Filed 06/10/20
                           Filed 05/09/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc1Main
                                                                        of 5
                        Document       Page 8 of 16




                                   Exhibit B
Case
Case 19-40658
     19-40658 Doc 160
              Claim 97-1Filed 06/10/20
                           Filed 05/09/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc2Main
                                                                        of 5
                        Document       Page 9 of 16




                                   Exhibit B
Case
Case 19-40658
     19-40658 Doc 160
              Claim 97-1Filed 06/10/20
                           Filed 05/09/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc3Main
                                                                        of 5
                        Document      Page 10 of 16




                                   Exhibit B
Case
Case 19-40658
     19-40658 Doc 160
              Claim 97-1Filed 06/10/20
                           Filed 05/09/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc4Main
                                                                        of 5
                        Document      Page 11 of 16




                                   Exhibit B
Case
Case 19-40658
     19-40658 Doc 160
              Claim 97-1Filed 06/10/20
                           Filed 05/09/19Entered
                                           Desc 06/10/20 12:12:46 Page
                                                 Main Document     Desc5Main
                                                                        of 5
                        Document      Page 12 of 16




                                   Exhibit B
 Case 19-40658       Doc 160     Filed 06/10/20 Entered 06/10/20 12:12:46           Desc Main
                                 Document      Page 13 of 16



                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: June 10, 2020
                                             Nauni Manty, Trustee




                                                3
 Case 19-40658        Doc 160     Filed 06/10/20 Entered 06/10/20 12:12:46            Desc Main
                                  Document      Page 14 of 16



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                              BKY 19-40658
                                                     Chapter 7
 Scheherazade, Inc,

                      Debtor.


                          UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that on June 10, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Marlene Pauley, Verification,
          Proposed Order and this Unsworn Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:

 Marlene Pauley
 5700 Duncan Lane
 Edina, MN 55436

 Scheherazade, Inc.
 3181 W 69th St
 Edina, MN 55435

 Robert K Dakis.
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022




                                                 4
 Case 19-40658     Doc 160    Filed 06/10/20 Entered 06/10/20 12:12:46    Desc Main
                              Document      Page 15 of 16




 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: June 10, 2020                          /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              401 Second Avenue North, Suite 400
                                              Minneapolis, Minnesota 55401
 Case 19-40658         Doc 160     Filed 06/10/20 Entered 06/10/20 12:12:46          Desc Main
                                   Document      Page 16 of 16



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                       Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim no. 97, because such claim is a duplicate of claim no. 23 filed by Marlene Pauley. Based

upon the files, records and proceedings herein,

          IT IS ORDERED: that the trustee’s objection to the claim no. 97 is sustained and the

claim is disallowed.

Dated:

                                               _________________________________________
                                               Kathleen H. Sanberg
                                               United States Bankruptcy Judge
